Citation Nr: 0607490	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-17 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active service from July 1965 
to June 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A low back disorder of unspecified etiology is not related to 
events, disease, or injury during military service.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to Service Connection - Low Back Disability  

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Arthritis may be presumed to have been incurred during 
service when manifested to a compensable degree within one 
year following separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2005).  
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service medical records show that the veteran complained of 
low back pain and backaches at various times during active 
service but do not indicate that the veteran suffered from a 
chronic low back disorder during active service.  Further, 
evidence of record does not show that the veteran was treated 
for a low back disorder until many years after his separation 
from active service.  VA and private treatment records show 
findings including chronic low back pain, mild bulging of L4-
L5 and L5-S1 discs, low back muscle strain, mild anterior 
osteophytes at L4 and L5-S1, mild degenerative spurring from 
L1 to S1, lumbago, sciatica, and degenerative disc disease.   

The Board recognizes that the veteran suffers from a current 
low back disorder, diagnosed as degenerative disc or spine 
disease in competent medical evidence of record.  However, in 
a September 2005 VA examination report, the examiner reviewed 
the veteran's claims file and opined that "it is unlikely 
that his back pain in service is related to his present 
complaints".  The examiner also discussed that service 
medical records did not show chronic findings of a low back 
disorder in service as well as indicated that degenerative 
spine disease was a common disorder in the population at 
large.

The preponderance of the competent medical evidence of record 
is against a finding that the veteran suffers from a low back 
disorder that is etiologically related to disease, injury, or 
events during his active service.  As the Board finds that 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  Consequently, service connection for a low 
back disorder is not warranted.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In the present case, a substantially complete application for 
the veteran's claim was received in December 1999.  
Thereafter, the RO denied the veteran's new and material 
evidence claim in an October 2001 rating decision.  In a 
December 2003 decision, the Board reopened the veteran's 
claim for entitlement to service connection for a low back 
disorder.  Both before and after the October 2001 rating 
action was promulgated, VA provided notice to the veteran.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the section 5103(a) notice requirement was 
harmless error.  Notice was provided by VA, and the content 
of the notice fully complied with the requirements of 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005), 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), as 
discussed below.  Further, after the notice was provided, the 
case was readjudicated in a November 2005 supplemental 
statement of the case (SSOC).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).     

The Board finds that the notice requirements have been 
satisfied.  Notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in June 2001 and 
June 2004 complied with these requirements.  Moreover, to the 
extent that the veteran was not specifically advised to 
submit any pertinent evidence in his possession by these 
letters, he was given the text of 38 C.F.R. § 3.159 in the 
November 2005 SSOC.  Consequently, he was aware of this 
provision.

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, private 
treatment records, and VA examination reports have been 
obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained or attempted to be obtained.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided with a VA examination.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to service connection for a low back disability 
is denied.  

REMAND

In an August 2003 VA Form 9, the veteran expressed a desire 
to "continue the appeal" on his claim for entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.  This statement 
is accepted as a timely notice of disagreement with the 
October 2002 rating decision, which denied entitlement to a 
TDIU rating.  See 38 C.F.R. §§ 20.201, 20.302(a) (2005); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).  
Consequently, this matter will be remanded for the issuance 
of a SOC.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case concerning 
the denial of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities by the October 2002 rating 
decision.  The appellant and his 
representative are hereby informed that 
the veteran must submit a timely and 
adequate substantive appeal as to this 
issue in order for the issue to be before 
the Board on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


